Citation Nr: 0306054	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-04 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from May 1968 to February 1972 
and from January 1977 to August 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  It is noted that the issue of entitlement to 
service connection for post traumatic stress disorder (PTSD) 
was additionally denied in this rating decision and the 
veteran filed a timely notice of disagreement as to this 
issue.  The issue of entitlement to service connection for 
PTSD was included in the Statement of the Case; however in 
his timely substantive appeal in March 1999, the veteran 
reported that he was only appealing the issue of entitlement 
to service connection for gastroesophageal reflux disease.  
Additionally, in a statement in October 1998, the veteran 
indicated he was not addressing PTSD currently.  Therefore, 
while it was included in a subsequent Supplemental Statement 
of the Case in November 1999, the issue of entitlement to 
service connection for PTSD is not currently on appeal and 
will not be addressed in the current decision.  Further, it 
is noted that the veteran has been service connected for a 
neuropsychiatric disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for gastroesophageal reflux disease (GERD) 
has been obtained by the RO.

2.  It is at least as likely as not that the veteran's 
current gastroesophageal disability, variously diagnosed, is 
related to the medication is taking for his service connected 
disabilities.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
gastroesophageal disability is a result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to service connection for a 
gastroesophageal disability.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this issue.  See 38 U.S.C.A. § 5103A (West 2002).  In 
this regard there has been notice as to information needed, 
treatment records have been obtained, VA examinations have 
been provided, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, in light of the favorable decision in this case, the 
Board finds that all duty to assist and to notify the veteran 
pursuant to the VCAA is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Additionally, service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection on the basis of aggravation may also be granted.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence in this case shows that show that in service in 
December 1977, the veteran was seen with complaints including 
nausea, vomiting, and diarrhea; the assessment was viral 
gastroenteritis.  In February 1978, the veteran was treated 
for complaints including nausea, vomiting, diarrhea, and sore 
throat.  In April 1978, the veteran was seen with complaints 
including nausea, vomiting, diarrhea, fever, sore throat, and 
cough; the assessments were flu syndrome and rule out 
hepatitis.  In July 1980, the veteran was seen with 
complaints including vomiting, nausea, diarrhea, and 
headaches; the assessment was possible acute gastric 
inflammation.  In August 1980, the veteran was seen with 
complaints including nausea, along with sore throat, cough, 
fever, diarrhea, and myalgia; the assessment was viral 
illness.  There is no showing in service of subsequent 
complaints, treatment, or diagnosis of a chronic 
gastroesophageal disability, including on separation 
examination in August 1992 or Medical Evaluation Board 
reports in September 1992.

Post service, on VA examination in October 1993, there were 
no complaints referable to a gastroesophageal disability, and 
the digestive system was clinically evaluated as normal.

VA treatment records show that in July 1995 the veteran had 
was seen with peptic ulcer disease.  In January 1996, the 
veteran was seen with complaints of increased vomiting 
secondary to gastroesophageal reflux disease (GERD).  The 
assessment was GERD.  Subsequent VA treatment records from 
March 1997 to November 1997 show treatment for disabilities 
including GERD, erosive esophagitis, hiatal hernia, and 
gastritis.

On a Social Security Administration (SSA) disability 
determination evaluation in June 1995, in pertinent part, it 
was noted that the veteran had a gastric problem of chronic 
dyspepsia and reflux esophagitis secondary to medications for 
osteoarthritis.

On VA examination in August 1999, based on a review of the 
records and examination of the veteran, it was indicated that 
there was no evidence of chronic gastrointestinal symptoms in 
the service medical records.  The diagnosis was hiatal hernia 
with gastroesophageal reflux disease and erosive gastritis.  
It was further noted that the symptoms the veteran had now 
were related to the medications used to treat the veteran's 
orthopedic problems that were known to irritate the stomach 
lining and could contribute to the symptoms of gastritis or 
erosive gastritis.  

VA treatment records dating from March 1999 to September 2001 
show the veteran had diagnoses of Barrett's esophagitis and 
GERD.

It is noted that the veteran is service connected for several 
orthopedic disabilities for which he is taking medications.

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's current 
gastroesophageal disability, diagnosed as GERD, erosive 
gastritis, and Barrett's esophagitis, is more likely than not 
related to the medications that the veteran is taking for his 
service connected orthopedic disabilities, as noted on the 
private SSA examination in June 1995 and by the VA examiner 
in August 1999.  As such, the Board finds that the evidence 
is at least in equipoise in this case.  Therefore, the Board 
finds that the evidence supports the veteran's claim and 
service connection for a gastroesophageal disability, 
variously diagnosed, on a secondary basis is granted.  
38 C.F.R. § 3.102 (2002).

The Board notes that the veteran's service medical records 
from his initial period of service from May 1968 to February 
1972 are not of record and further that although it is 
unclear whether the veteran is in receipt of Social Security 
Administration (SSA) disability benefits, no attempt has been 
made to obtain any records from the SSA.  However, in light 
of the favorable decision in this case, the Board finds that 
there is no need to obtain the above records.

Finally, while the veteran may have other gastrointestinal 
complaints; the claim before the Board has only been 
developed as to the gastroesophageal disability.   Secondary 
service connection is, therefore, with resolution of 
reasonable doubt in the appellant's favor, granted.


ORDER

Entitlement to secondary service connection for a 
gastroesophageal disability is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

